      Case 4:19-cv-00592-DPM Document 12 Filed 09/30/20 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                       No. 4:19-cv-592-DPM

DAVID KEITH WILLIAMS,
BELINDA DAWN WILLIAMS, and
PETIT JEAN STATE BANK                                    DEFENDANTS

                                ORDER
     The United States' motion for default judgment, Doc. 11, is
granted. FED. R. CIV. P. 55(b)(2). The United States has confirmed that
neither of the Williamses is a minor, incompetent, or in military service.
Doc. 11-1. Petit Jean State Bank has answered and consents to judgment
in rem. The Bank has a first mortgage on the property securing the
Williamses' debt.
     No hearing is needed because the sworn materials of record prove
the details of the debt. FED. R. CIV. P. 55(b)(2). As of 14 August 2020,
the Williamses owed Petit Jean State Bank $4,102.70.          Interest has
accrued at $0.899044808 per day from 14 August 2020 until today, 30
September 2020. There's $42.26 of accrued interest. The grand total for
the Bank is $4,144.96 as of today. Doc. 11-3 at ,r 4. As of 11 August 2020,
the Williamses owed the United States $209,850.61.           Interest has
accrued at $23.6583 per day from 11 August 2020 until today, 30
        Case 4:19-cv-00592-DPM Document 12 Filed 09/30/20 Page 2 of 3



September 2020. There's $1,182.92 of accrued interest. The grand total
for the United States is $211,033.53 as of today. Doc. 11, 11-1, 11-2, &
11-3.
        The indebtedness due and owing to Petit Jean State Bank and the
United States is secured by mortgages on the following described real
property:
        Part of the Northwest Quarter of the Northwest Quarter (Pt.
        NW¼ NW¼) of Section Eleven (11), Township Seven (7)
        North, Range Sixteen (16) West, more particularly described
        as follows: Beginning at the Northwest corner of said NW
        ¼NW¼; Thence South 825 feet to a Point of Beginning;
        Thence South 495 feet; Thence East 1320 feet; Thence North
        495 feet; Thence West 1320 feet to the Point of Beginning.

All right, title, and interest in and to the above-described property held
or claimed by the Williamses is hereby foreclosed.
        The Court will therefore enter judgment in rem for Petit Jean State
Bank and the United States, reasonable attorney's fees and costs for
post-judgment collection efforts, and post-judgment interest as allowed
by law. If the Williamses do not pay the Bank and the United States
within thirty days from the entry of Judgment, the Court directs the
United States Marshal to sell the real estate at public auction to the
highest bidder by certified check, or on a credit of sixty days at the
Conway County Courthouse, Morrilton, Arkansas. The Marshal will
fix the date and time of any sale. The sale proceeds will be applied first
to the Williamses' debt to the Bank, then to their debt to the United

                                     -2-
      Case 4:19-cv-00592-DPM Document 12 Filed 09/30/20 Page 3 of 3



States, with any remaining balance to be held by the Marshal pending
further Order.
     So Ordered.



                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -3-
